     Case 2:20-cv-00557-GMN-EJY Document 14
                                         13 Filed 11/23/20 Page 1 of 2



1
     RYAN L. DENNETT, ESQ.
2    Nevada Bar No. 005617
     rdennett@dennettwinspear.com
3    JENNIFER INSLEY MICHERI, ESQ.
     Nevada Bar No. 010089
4    Jinsley-micheri@dennettwinspear.com
     DENNETT WINSPEAR, LLP
5    3301 N. Buffalo Drive, Suite 195
     Las Vegas, Nevada 89129
6    Telephone:     (702) 839-1100
     Facsimile:     (702) 839-1113
7    Attorneys for Defendant,
     Progressive Direct Insurance Company
8
                                  UNITED STATES DISTRICT COURT
9
                                         DISTRICT OF NEVADA
10
     SPENCER L. KIRKSEY, JR., individually,
11
                                               Plaintiff,    Case No: 2:20-cv-0557GMN-EJY
12
     vs.
13
     PRGRESSIVE DIRECT INSURANCE COMPANY,
14   a Ohio Corporation for Profit; DOES I-X, and ROE
     CORPORATIONS I -X, inclusive,
15
                                           Defendants.
16
                        STIPULATION AND ORDER FOR DISMISSAL OF
17             EXTRA-CONTRACTUAL (BAD FAITH AND PUNITIVE DAMAGES) CLAIMS
18          IT IS HEREBY STIPULATED by and between Plaintiff, SPENCER L. KIRKSEY, JR., by
19   and through his attorney of record, KEVIN SPRENZ, ESQ. of SPRENZ LAW and Defendant,
20   PROGRESSIVE DIRECT INSURANCE COMPANY, by and through its attorney, JENNIFER
21   INSLEY MICHERI, ESQ., of the law firm of DENNETT WINSPEAR, LLP, that Plaintiff's claims for
22   extra-contractual (bad faith), punitive damages (including but not limited to Plaintiff’s Second,
23   Third and Fourth Cause of Action), and any other claims involving claims outside of the
24   contractual relationship between PROGRESSIVE DIRECT INSURANCE COMPANY, and
25   SPENCER L. KIRKSEY, Jr., are hereby dismissed, with prejudice.
26          The claims for contractual UIM benefits remain for determination.
27   ...
28
     Case 2:20-cv-00557-GMN-EJY Document 14
                                         13 Filed 11/23/20 Page 2 of 2



1           Both sides acknowledge that each side will bear their own attorneys' fees and costs as it

2    relates to the litigation thus far completed.

3    DATED:         Nov. 23, 2020                          DATED:       Nov. 23, 2020

4    SPRENZ LAW                                            DENNETT WINSPEAR, LLP
5

6    By    /s/ Kevin A. Sprenz                             By    /s/ Jennifer Insley Micheri
     KEVIN A. SPRENZ, ESQ.                                 RYAN L. DENNETT, ESQ.
7    Nevada Bar No. 7924                                   Nevada Bar No. 005617
     9960 W. Cheyenne Ave., Ste. 170                       JENNIFER INSLEY MICHERI, ESQ.
8    Las Vegas, Nevada 89129                               Nevada Bar No. 10089
     Telephone:    (702)243-4900                           3301 N. Buffalo Drive, Suite 195
9    Attorneys for Plaintiff,                              Las Vegas, Nevada 89129
     Kevin A. Sprenz                                       Telephone:    (702) 839-1100
10                                                         Facsimile:    (702) 839-1113
                                                           Attorneys for Defendant,
11                                                         Progressive Direct Insurance Co.
12

13

14
                                                     ORDER
15
            IT IS SO ORDERED.
16
                   November 23, 2020
            DATED: ___________________
17

18

19                                                   ________________________________
                                                     U.S. MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                       2
